Name: 87/561/EEC: Council Decision of 18 November 1987 on transitional measures concerning the prohibition on administration to farm animals of certain substances having a hormonal action
 Type: Decision_ENTSCHEID
 Subject Matter: health;  foodstuff;  animal product;  agricultural activity
 Date Published: 1987-12-01

 Avis juridique important|31987D056187/561/EEC: Council Decision of 18 November 1987 on transitional measures concerning the prohibition on administration to farm animals of certain substances having a hormonal action Official Journal L 339 , 01/12/1987 P. 0070 - 0071*****COUNCIL DECISION of 18 November 1987 on transitional measures concerning the prohibition on administration to farm animals of certain substances having a hormonal action (87/561/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/649/EEC of 31 December 1985 prohibiting the use in livestock farming of certain substances having a hormonal action (1), and in particular Article 9 thereof, Having regard to the proposal from the Commission, Whereas, as a result of, in particular, Article 2 of Directive 85/649/EEC, the administration to farm animals of any substance having a hormonal action is prohibited throughout the Community from 1 January 1988 onwards except for the purposes listed in Article 4 of Council Directive 81/602/EEC of 31 July 1981 concerning the prohibition of certain substances having a hormonal action and of any substances having a thyrostatic action (2); whereas, as a result of Article 2 of Directive 81/602/EEC, the placing on the market and slaughter of farm animals to which substances have been so administered as likewise prohibited, as is also the placing on the market of the meat of such animals, the processing of that meat and the placing on the market of the resulting meat products; Whereas, however, it is possible under the national provisions of the Member States for the administration of certain hormonal substances to be authorized until 1 January 1988; whereas there will thus remain in the Community, after that date, a number of farm animals to which certain hormonal substances were legally administered for fattening purposes; Whereas, in order to avoid any sudden termination of the possibility of disposing, on the internal market, of these animals and the meat thereof which is legally treated with the said substances, it is necessary to ensure, on a transitional basis, their marketing and access to trade between Member States subject to compliance with the national provisions at present in force, including practices and arrangements relating to the guarantees required when such meat is imported; whereas such a rule may be established only in accordance with the general provisions of the Treaty and for a transitional period long enough to take account of rearing practices for the animals concerned; whereas that period may run until 31 December 1988; Whereas those Member States which, pursuant to Article 5 of Directive 85/649/EEC, have made the introduction into their territory of animals for fattening or of meat subject to the condition that the animals for fattening have not undergone any hormonal treatment or that the meat is not obtained from animals having undergone such treatment, must be able to continue to apply such measures during the transitional period; Whereas, during this period, the national provisions at present in force, including practices and arrangements relating to guarantees required on importation, applicable to the importation of meat from third countries, should therefore be maintained subject to compliance with the general provisions of the Treaty; Whereas, since the Standing Veterinary Committee has not delivered an opinion, the Commission is unable to adopt the provisions it has envisaged on this matter under the procedure provided for in Article 8 of Directive 85/649/EEC, HAS ADOPTED THIS DECISION: Article 1 1. Subject to decisions to be adopted pursuant to Article 6 (2) of Directive 85/649/EEC, Member States shall, in respect of intra-Community trade, importation from third countries and the placing on the market of domestic production, maintain, until 31 December 1988, in accordance with the general provisions of the Treaty the arrangements resulting from the national provisions at present in force - including practices and arrangmeents, and, in particular, those which comply with the second indent of the second subparagraph of Article 5 (2) of the said Directive - concerning the guarantees required for the animals, the meat and the meat products. 2. However, the practices and arrangements referred to in paragraph 1 will apply only in so far as the Member State of shipment is unable to guarantee effective application of the first subparagraph of Article 5 of Directive 85/649/EEC. 3. In accordance with Directive 85/649/EEC, treatment of animals for purposes other than those referred to in Article 4 of Directive 81/602/EEC shall be prohibited from 1 January 1988. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 November 1987. For the Council The President L. TOERNAES (1) OJ No L 382, 31. 12. 1985, p. 228. (2) OJ No L 222, 7. 8. 1981, p. 32.